    Case: 3:19-cv-50336 Document #: 42 Filed: 07/28/20 Page 1 of 3 PageID #:167




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

Arnulfo Valdivia,                                )
                                                 )
               Plaintiff,                        )
                                                 )    Case No. 19 CV 50336
       v.                                        )
                                                 )    Magistrate Judge Lisa A. Jensen
Menard Inc.,                                     )
                                                 )
               Defendant.                        )

                            MEMORANDUM OPINION AND ORDER

        Plaintiff Arnulfo Valdivia filed this personal injury action alleging that Defendant Menard
Inc.’s negligence caused him to fall and injure his shoulder and knee. Before the Court is
Defendant’s motion to compel Plaintiff’s in-person deposition. Dkt. 37. Plaintiff filed a response
objecting to the request based on the health risks posed by COVID-19 and asking that his
deposition proceed by remote video conference. Dkt. 41. This Court heard oral arguments from
both parties at the motion hearing on July 24, 2020. For the following reasons, Defendant’s motion
to compel is denied.

                                            ANALYSIS

        Federal Rule of Civil Procedure 30(b)(4) authorizes this Court in its discretion to order that
a deposition “be taken by telephone or other remote means.” Fed. R. Civ. P. 30(b)(4). “Courts have
long held that leave to take remote depositions pursuant to Rule 30(b)(4) should be granted
liberally.” In re Broiler Chicken Antitrust Litig., No. 1:16-CV-08637, 2020 WL 3469166, at *7
(N.D. Ill. June 25, 2020). Rule 30(b)(4) leaves it to this Court’s broad discretion over discovery to
determine whether there is a legitimate reason to take a deposition by remote means under all the
facts and circumstances of a given case. Id. “The decision whether to allow a remote deposition
essentially involves a careful weighing of the reasons put forth by the proponent of the remote
deposition and the claims of prejudice and hardship advanced by the party opposing the
deposition.” Id. (citing Learning Resources, Inc. v. Playgo Toys Enterprises Ltd., No. 19-CV-
00660, 2020 WL 3250723, at *3-4 (N.D. Ill. June 16, 2020)).

        Here, Plaintiff asks that his deposition proceed by remote video conference because of the
health risks associated with appearing in person in light of COVID-19. Plaintiff argues that a


                                                  1
     Case: 3:19-cv-50336 Document #: 42 Filed: 07/28/20 Page 2 of 3 PageID #:168




remote deposition is the only way to protect the health and safety of those participating in the
deposition. “To protect Court personnel, the bar, and the public against the severe risks posed by
COVID-19, federal courts around the country -- including in this District [ ] have authorized video
teleconferencing for both criminal and civil proceedings and courts continue to advise caution
when proceeding with litigation.” Sonrai Sys., LLC v. Romano, No. 16 CV 3371, 2020 WL
3960441, at *2 (N.D. Ill. July 13, 2020) (citing Northern District of Illinois Fifth Amended General
Order 20-0012 – In Re: Coronavirus COVID-19 Public Emergency). Additionally, courts in this
district and others have found that the health concerns created by the COVID-19 pandemic are a
legitimate reason to take a deposition by remote means. See id. at *3 (collecting cases). These
health concerns are bolstered by the fact that Plaintiff’s counsel is at a higher risk for severe illness
from COVID-19 due to existing health issues. Defense counsel has similarly identified members
of his household that are at a higher risk for severe illness. For these reasons, the Court finds that
preventing the transmission of COVID-19 and ensuring the health and safety of Plaintiff and those
attending the deposition is a legitimate reason to conduct Plaintiff’s deposition by remote video
conference.

        Now that this Court has found a legitimate reason to conduct Plaintiff’s deposition
remotely, the burden shifts to Defendant to show how it would be prejudiced if the deposition were
to proceed by remote video conference. See In re Broiler Chicken Antitrust Litig., 2020 WL
3469166, at *7. Defendant asserts that Plaintiff’s deposition is critical, and despite the health risks,
maintains that an in-person deposition of Plaintiff is necessary to ensure fewer misunderstandings
and miscommunications, provide the ability to read non-verbal cues, and avoid technical
difficulties associated with proceeding remotely. Defendant’s main concern stems from Plaintiff’s
need for an interpreter. Defendant asserts that an interpreter must be present with the participants
to ensure fewer misunderstandings and to benefit from reading non-verbal cues. However, at the
hearing defense had not contacted an interpreter or provided any other evidence that proceeding
in person is the only way to ensure accurate interpretive services. By contrast, Plaintiff’s counsel
asserted that he has successfully used interpreters for remote depositions in the past. See also
Learning Res., Inc., 2020 WL 3250723, at *3 (“[R]emote depositions are a presumptively valid
means of discovery even without the in-person interaction [ ], and many courts have held that
remote videoconference depositions offer the deposing party a sufficient opportunity to evaluate a
deponent’s nonverbal responses, demeanor, and overall credibility.”) (collecting cases) (internal
quotations and citations omitted).

        Furthermore, Defendant agreed that an in-person deposition would proceed with all
participants wearing face masks. This could easily impede an interpreter’s ability to hear what was
said and read non-verbal cues such as facial expressions. See Sonrai Sys., LLC, 2020 WL 3960441,
at *4 (“[T]he witnesses would certainly still be permitted -- if not encouraged -- to wear masks,
which would eliminate many of the advantages of observing [them] at an in-person deposition.”).
Face masks would not be necessary if the deposition proceeded by video conference. This would


                                                   2
     Case: 3:19-cv-50336 Document #: 42 Filed: 07/28/20 Page 3 of 3 PageID #:169




allow both the interpreter and other participants to observe Plaintiff’s full face. Id. (citing Shockey
v. Huhtamaki, Inc., 280 F.R.D. 598, 602 (D. Kan. 2012) (“Taking the depositions via
videoconferencing [ ] addresses Defendant’s objection that the deponent’s nonverbal responses
and demeanor cannot be observed.”)).

        Defendant also makes a general argument about possible technical difficulties relating to
each participant proceeding remotely. However, Defendant offers no specific concerns for the
participants attending Plaintiff’s deposition. See In re Broiler Chicken Antitrust Litig., 2020 WL
3469166, at *4 (“Technological problems can arise during in-person as well as remote depositions,
but that is not a reason to prevent remote depositions from occurring.”). Defense counsel gave no
indication he was unable to proceed remotely, and Plaintiff’s counsel described an electronic
witness center available at his office that would ensure Plaintiff, or any other participant, could
participate remotely. Additionally, this Court has been proceeding with remote hearings by video
and telephone during the pandemic and has observed both interpreters and court reporters that are
capable of proceeding effectively through remote means.1 Under the circumstances of this case,
Defendant has failed to show any prejudice or other evidence of a need to proceed with Plaintiff’s
in-person deposition that outweigh the health risks created by the ongoing COVID-19 pandemic.

        Additionally, this Court rejects Defendant’s suggestion that the decision on how to proceed
with Plaintiff’s deposition could wait six months. There is no evidence that the risks relating to
COVID-19 will somehow be more manageable or nonexistent in six months to allow for Plaintiff’s
in-person deposition. See In re Broiler Chicken Antitrust Litig., 2020 WL 3469166, at *8 (“Recent
statements by public health officials about the staying power of COVID-19 also belie Defendants’
speculation that things may be so different in the Fall as to render remote depositions in this or any
other case unnecessary, or at least less likely.”). Accordingly, Defendant’s motion to compel
Plaintiff’s in-person deposition is denied. Plaintiff’s deposition shall be taken by remote video
conference.


Date: July 28, 2020                                By:     ______________________
                                                           Lisa A. Jensen
                                                           United States Magistrate Judge




1
 Should a problem develop with the use of an interpreter by remote means during the deposition, the parties
should attempt to meet and confer to resolve the issue. If the parties are unable to resolve the issue on their
own, they should bring it to this Court’s attention.

                                                      3
